Citation Nr: 0213179	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  00-21 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a left shoulder injury, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from March 1984 to March 1986.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDING OF FACT

Postoperative residuals of a left shoulder injury are 
manifested by painful and limited motion without signs of 
ankylosis, swelling, deformity, instability, or atrophy.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
postoperative residuals of a left shoulder injury have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.45, 4.59, 4.71, Plate I, 
4.71a, Diagnostic Code 5201 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  As set forth below, the RO's actions 
throughout the course of this appeal satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a May 2000 letter and rating decision of the evidence 
needed to substantiate his claim, and was provided an 
opportunity to submit such evidence.  He was informed that 
the record contained no evidence that his left arm range of 
motion had been limited to 25 degrees from his side, the 
evidence necessary to receive the next higher rating of 30 
percent.  Moreover, in a September 2000 statement of the 
case, the RO notified the veteran of regulations pertinent to 
increased rating claims, informed him of the reasons why his 
claim has been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  During the pendency of his appeal, both VA and 
the veteran was asked to obtain specific medical evidence 
pertinent to his claim.  In March 2000, the RO noted that the 
veteran had received outpatient treatment at a VA medical 
facility from October 1999 to March 2000.  In April 2000, the 
RO requested those treatment records, and they were received 
within the month.  At his November 2001 hearing, the 
undersigned Member of the Board expressly requested the 
veteran obtain recent VA outpatient treatment records and 
Social Security Administration (SSA) records.  The outpatient 
treatment records were subsequently received and have been 
associated with the claims file.  The Board finds that the 
foregoing information provided to the veteran specifically 
satisfies the requirements of 38 U.S.C.A. § 5103 of the new 
statute in that the veteran was clearly notified of the 
evidence necessary to substantiate his claim for an increased 
rating.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  VA outpatient 
treatment reports have been received, and the veteran was 
afforded a VA examination for joint disorders in March 2000.  
All known and available service, private, and VA medical 
records have been obtained and are associated with the 
veteran's claims file.  The veteran does not appear to 
contend otherwise.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002). 

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  As such, there has been no prejudice to the veteran 
that would warrant further development, the veteran's 
procedural rights have not been violated.  Accordingly, the 
Board will proceed with appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West Supp. 1991); 38 C.F.R. Part 4 (2001).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2001).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2001).  In addition, a disability rating may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1 
(2001).  Finally, in cases where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2001).  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  See 38 C.F.R. § 4.45 (2001).

In addition to applicable schedular criteria, 38 C.F.R. §§ 
4.40 and 4.45 require VA to consider whether an increased 
evaluation could be assigned on the basis of functional loss 
due to pain or weakness, to the extent that any such symptoms 
are supported by adequate pathology.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-06 (1995).

The veteran is currently assigned a 20 percent disability 
rating for postoperative residuals of a left shoulder injury 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2001).  The veteran contends that his left shoulder is 
more disabling than currently evaluated, and he has appealed 
for an increased rating.

Pursuant to the provisions of Diagnostic Code 5201, a 20 
percent rating is warranted when the minor (non-dominant) arm 
has limitation of motion to shoulder level.  A 20 percent 
rating is also awarded for limitation of motion of the minor 
arm reaching midway between the veteran's side and shoulder 
level.  Finally, a 30 percent rating is warranted for 
limitation of motion of the minor arm to 25 degrees from the 
veteran's side.  

With evidence of symptomatology analogous to ankylosis of the 
scapulohumeral articulation or impairment of the humerus, the 
veteran's left shoulder disability may be rated by analogy to 
Diagnostic Codes 5200 and 5202.  Under Diagnostic Code 5200, 
a 30 percent rating is warranted for ankylosis of 
scapulohumeral articulation of the minor side that is at an 
intermediate level between favorable (abduction to 60 
degrees, can reach mouth and head) and unfavorable (abduction 
limited to 25 degrees from side).  Diagnostic Code 5202 
warrants a 40 percent rating for fibrous union of the humerus 
in the minor extremity.  See 38 C.F.R. § 4.71a (2001).

An October 1999 X-ray of the veteran's left shoulder showed 
no fracture or dislocation.  While partial destruction of the 
distal end of the clavicle was found, no significant bone 
abnormalities were seen.  

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, and zero degrees to 90 
degrees in both external and internal rotation.  38 C.F.R. § 
4.71, Plate I (2001).

VA outpatient treatment records, October 1999 to October 
2001, are included in the claims file.  During that time, the 
veteran complained of increasing shoulder pain, with severity 
measuring 6/10 when active and 4/10 when resting.  He 
asserted that the pain sometimes radiated into his neck.  
Throughout his outpatient treatment, his left shoulder range 
of motion was tested several times.  In January 2000, flexion 
was to 124 degrees, abduction to 109 degrees, internal 
rotation to 56 degrees, and external rotation to 60 degrees.  
In February 2000, flexion was to 135 degrees, abduction to 90 
degrees, internal rotation to 75 degrees and external 
rotation to 80 degrees.  However, a separate February 2000 
range of motion examination showed external and internal 
rotation to 80 degrees and abduction to 100 degrees.  
Finally, in April 2000, active left shoulder range of motion 
was to 80 degrees flexion, 70 degrees abduction, and external 
rotation to 10 degrees.  Passive range of motion was flexion 
to 110 degrees, abduction to 110 degrees, and external 
rotation to 30 degrees.  The April 2000 findings were also 
exhibited in October 2000. 

The veteran was afforded a VA examination for joint disorders 
in March 2000.  He complained of left shoulder pain with 
tenderness and soreness, more prominent on the top of his 
shoulder and around the shoulder.  He maintained that the 
pain increased with overhead work and heavy lifting.  The 
veteran stated that he was right-handed.  Upon examination, 
tenderness and soreness was found over the anterior shoulder 
and acromioclavicular (AC) joint.  No swelling or deformity 
was noted.  Left shoulder limitation of motion showed active 
abduction and flexion to 70 degrees, and active internal and 
external rotation to 70 degrees.  Passive abduction and 
flexion was to 90 degrees, with passive internal and external 
rotation to 90 degrees.  All exercises were limited by pain.  
Rotator cuff muscles showed good strength and no signs of 
instability or atrophy were seen.  Ultimately, the veteran 
was diagnosed with residual postoperative AC separation of 
the left shoulder. 

A March 2000 X-ray of the veteran's left shoulder revealed 
what appeared to be bone or calcification in the projection 
of the soft tissue shadows on the end of the clavicle.  The 
examiner indicated that it may have represented old trauma or 
ligamental calcification.  No fracture or dislocation was 
seen and the joint spaces were maintained.

A February 2001 X-ray of the veteran's left shoulder stated 
that the previously noted postsurgical resection of the 
lateral end of the clavicle was again seen, and the lateral 
end tiny bone chips remained unchanged.  The scapula and the 
humerus also appeared to be normal.  No interval changes were 
noted.  

The veteran was provided with a personal hearing in November 
2001.  He stated that he had taken several medications for 
his left shoulder pain and had previously undergone physical 
therapy for the disability.  He described the pain as 
constant, dull, and throbbing.  He also stated that the pain 
moved to his neck, upper back, and down his arm to his 
fingers at times, especially when his left arm was raised to 
a certain level.  The veteran reported that he had difficulty 
sleeping, getting dressed, shaving, washing his hair, 
carrying things, changing a light bulb, and taking out the 
trash due to his left shoulder pain.  He also indicated that 
he was unable to ride a bike or catch a baseball. 

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence is 
against an evaluation in excess of 20 percent for the 
veteran's postoperative residuals of a left shoulder injury.  
The does not demonstrate that the veteran's left arm 
limitation of motion is to only 25 degrees from his side.  
While his left arm range of motion has varied upon 
examination, the severity has not been so significant as to 
limit movement to only 25 degrees from the veteran's side.  
Specifically, the veteran's left arm has exhibited flexion 
from 70 degree to 135 degrees, and abduction from 70 degrees 
to 110 degree.  In fact, only two examinations showed the 
veteran's active abduction as limited to less than 90 degrees 
and passive abduction on those same examinations was at least 
90 degrees.  Under the provisions of Diagnostic Code 5201, a 
30 percent rating is warranted for minor arm limitation of 
motion to 25 degrees from the veteran's side.  Any greater 
motion of the minor arm is awarded a 20 percent rating.  As 
the range of motion for the veteran's left arm has not been 
shown to be limited to 25 degrees, an increased rating is not 
warranted at this time.  

The Board has also considered the provisions set forth in 
Diagnostic Codes 5200 and 5202.  However, the evidence of 
record contains no diagnosis of intermediate ankylosis of 
scapulohumeral articulation.  In addition, fibrous union of 
the humerus has not been demonstrated.  In fact, the February 
2001 X-ray report stated that the humerus appeared to be 
normal.  As such, application of Diagnostic Codes 5200 and 
5202 is not warranted.  

With respect to the veteran's contentions under 38 C.F.R. §§ 
4.40 and 4.45, the Board has also considered whether an 
increased evaluation could be assigned.  See DeLuca, 8 Vet. 
App. at 204-05.  However, the record does not reveal 
objective evidence of additional functional impairment due to 
the factors set forth in those regulatory provisions beyond 
that contemplated by the currently assigned 20 percent 
evaluation.  As noted above, the veteran's motion was clearly 
limited by pain.  However, even with objective evidence of 
pain, the demonstrated limitation of motion of the left 
shoulder did not approach being limited to 25 degrees from 
the side.  As such, the Board is unable to conclude that a 
higher evaluation is warranted based on application of the 
factors set forth in 38 C.F.R. §§ 4.40 and 4.45.

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
postoperative residuals of a left shoulder injury.  Thus, the 
benefit of the doubt rule need not be considered. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds, in this case that the disability picture for 
the veteran's left shoulder disability is not so exceptional 
or unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  It has not been shown that the veteran 
has required frequent hospitalizations for his left shoulder 
disability.  Moreover, there is no evidence that the 
veteran's left shoulder disability has markedly interfered 
with his employment such as to render impractical the regular 
schedular standards.  The Board finds the regular schedular 
standards to be appropriate in this case.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
postoperative residuals of a left shoulder injury is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

